          Case 1:20-cv-07301-AT Document 1 Filed 09/08/20 Page 1 of 20




                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK
                                     CASE NO.:


BERNARD LEWIS,
           Plaintiff,
        v.                                                          COMPLAINT

SELIP & STYLIANOU, LLP                                      JURY TRIAL DEMANDED
             Defendant.



      Bernard Lewis, the Plaintiff herein, by his attorneys, as and for his complaint against the

Defendant SELIP & STYLIANOU, LLP (“S&S”), alleges as follows:

                                        NATURE OF ACTION

   1. Plaintiff brings claims pursuant to the Fair Debt Collection Practices Act (FDCPA), 15

      U.S.C. §1692 et seq., and New York General Business Law § 349.

                                    JURISDICTION AND VENUE

   2. This Court has federal question jurisdiction under 15 U.S.C. § 1692k(d) and 28 U.S.C. §

      1331.

   3. Declaratory relief is available per 28 U.S.C. §§ 2201 and 2202.

   4. The Court has supplemental jurisdiction over state claims per 28 U.S.C. § 1367.

   5. Defendant conducts substantial and regular business activities in the Southern District of

      New York and therefore jurisdiction is established.

   6. Jurisdiction of this court arises pursuant to 15 U.S.C. §1681p, which states that such actions

      may be brought and heard before “any appropriate United States district court without

      regard to the amount in controversy.”
       Case 1:20-cv-07301-AT Document 1 Filed 09/08/20 Page 2 of 20




   7. Venue is proper in this district because Defendant conducts business in this District.

                                             PARTIES

8. At all relevant times, Plaintiff Bernard Lewis has resided in the State of Georgia.

9. Plaintiff is a “consumer” as that term is defined in the FDCPA, New York General Business

   Law § 349, and the rules of New York State Department of Financial Services.

10. Defendant Selip & Stylianou, LLP was and is a domestic registered limited liability

   partnership that did transact, and does now presently transact business in the State of New

   York through its Principal Executive Office located at 199 Crossways Park Drive, Woodbury,

   New York 11797.

11. Upon information and belief, Defendant S&S regularly attempts to collect consumer debts

   alleged to be due to another.

12. Upon information and belief Defendant S&S is a debt collector as defined pursuant to

   FDCPA 15 U.S.C. § 1692a(6).

13. Upon information and belief, on a date better known by Defendant, Defendant began to

   attempt to collect an alleged consumer debt from Plaintiff.

14. Defendant is subject to jurisdiction in the State of New York and venue of this district

   pursuant to New York Long Arm jurisdiction statute through the causation of injury in the

   state by acts or omissions inside and outside of the State of New York.

                                   FACTUAL ALLEGATIONS

15. Plaintiff adopts and realleges the foregoing as fully restated herein.

16. Prior to the commencement of this action, Plaintiff allegedly incurred a financial obligation

   with Capital One Bank, that was primarily for personal, family or household purposes and

   is therefore a “debt” as that term is defined by 15 U.S.C. § 1692a(5).
       Case 1:20-cv-07301-AT Document 1 Filed 09/08/20 Page 3 of 20




17. Sometime thereafter, on a date unknown to Plaintiff, the debt was consigned, placed or

   otherwise transferred to Forster & Garbus, LLP for collection from this Plaintiff.

18. Subsequently, on or about May 28, 2013, Forster & Garbus, LLP, filed an action against

   the Plaintiff to recover this debt in the Civil Court of the City of New York, County of

   Queens, entitled Capital One Bank (USA), NA v. Bernard L. Lewis, Index No.: CV-

   015884/13 (“Civil Action”).

19. Forster & Garbus obtained a default judgment against the Mr. Lewis on or about October

   9, 2013 in the amount of $7,849.23.

20. Mr. Lewis never knew this action against him existed until he received a notice of restraint

   dated December 10, 2019, from his banking institution.

21. On or about December 19, 2019, Plaintiff filed an Order to Show Cause to vacate the

   default judgment in the civil action. Said application was approved by Hon. David M.

   Hawkins of the Queens County Civil Court.

22. On December 23, 2019, Plaintiff via his counsel served Forster & Garbus, LLP with a copy

   of the Order to Show Cause as per the court’s directive.

23. On January 7, 2020, Mr. Lewis’ application was heard and was granted by order of Hon.

   David M. Hawkins.

24. In his application, Mr. Lewis maintained that service of the summons and complaint on

   him was improper because he did not maintain residence in the State of New York in 2013,

   since he had moved to the State of Georgia in the year 2005.

25. In its affidavit of service, Capital One claims to have serve the summons and complaint

   upon the Mr. Lewis on July 6, 2013 at 11624 166th Street PH, Jamaica, New York 11434

   and also to have spoken to “John Doe”, who stated that the Mr. Lewis lived at this address.
       Case 1:20-cv-07301-AT Document 1 Filed 09/08/20 Page 4 of 20




26. Service of the summons and complaint upon Mr. Bernard Lewis was never effectuated and

    the court never gained jurisdiction over him because, Mr. Lewis had long ago relocated to

    the State of Georgia in 2005, a full eight years before the civil action was commenced

    against him.

27. On a date unknown to Plaintiff, the debt was consigned, placed or otherwise transferred to

    Defendant S&S for collection from this Plaintiff.

28. S&S’s first order of business was to move to vacate the January 7, 2020 order, claiming

    that service was improper because S&S as the new was not served properly with a copy of

    the Order to Show Cause as the court prescribed.

29. As per the court and the case file maintained by the court, the counsel in the civil action

    has always been Forster & Garbus, LLP. There is no indication or evidence of Selip &

    Stylianou, LLP being the new counsel.

30. Selip & Stylianou, LLP, even though it may have purchased the account, has never filed a

    consent to change attorney or notice of appearance with the court or Mr. Lewis.

31. Court records have maintained that the attorney for the Plaintiff in the civil action is Forster

    & Garbus, LLP, thus Mr. Lewis did noticed his motion correctly and served his motion

    properly.

32. S&S knows that the matter was properly disposed of based on improper service, as Mr.

    Lewis has supplied numerous documental evidence to prove that he had resided in the State

    of Georgia since 2005. S&S has, without regard to this fact, proceeded to engage in motion

    practice to reargue the civil action. Based on the irrefutable evidence provided, S&S had

    enough information to make a decision to withdraw its motion but instead had kept up with

    its collection efforts.
       Case 1:20-cv-07301-AT Document 1 Filed 09/08/20 Page 5 of 20




33. As per the facts stated above, it is clear that the civil action was commenced in a jurisdiction

    where the Plaintiff did not reside.

34. As per the facts stated above, it is clear that the summons and complaint filed with the court

    in the civil action was improperly served, which was the basis for an improperly obtained

    default judgment.

35. The Plaintiff was served with the civil action improperly, then a false affidavit of service

    was filed with the court. The affidavit of service consisted of numerous materially false

    statements, including but not limited to serving Plaintiff with the summons and complaint

    at an address the Plaintiff did not reside.

36. Defendant is well aware that the judgment it possesses against the Plaintiff cannot be

    enforced because it was obtained via improper service and in a jurisdiction the Plaintiff did

    not reside. Defendant is well aware of this because it was provided with irrefutable proof

    of Plaintiff’s correct residence.

37. Defendant’s failure to halt its continued litigation of the civil action, despite the fact that it

    was successfully disposed of based on improper service and that sufficient and indisputable

    evidence of said improper service was supplied, provides the structure for an FDCPA

    violation.

38. Defendant’s representations to the court in its attempt to collect a debt that is not owed, is

    a “communication” in an attempt to collect a debt as that term is defined by 15 U.S.C. §

    1692a(2).

39. Consequently, Defendant has maliciously sought to collect the debt from the Plaintiff.

40. Defendant’s actions were to coerce the Plaintiff into paying a debt that is not owed by the

    Plaintiff.
       Case 1:20-cv-07301-AT Document 1 Filed 09/08/20 Page 6 of 20




41. At no time has Plaintiff had any account open with Defendant.

42. At no time has Plaintiff had any personal business relationship with Defendant.

43. Given the facts delineated above, at no time has Defendant had any information in its

   possession to suggest that Plaintiff owed a debt to Defendant.

44. Given the facts delineated above, at no time has Defendant had any information in its

   possession to suggest that Plaintiff was responsible to pay a debt to Defendant.

45. In light of the facts articulated herein, Defendant engaged in conduct, the natural

   consequence of which is to harass and oppress the Plaintiff into paying a debt.

46. In light of the facts articulated herein, Defendant utilized false and deceptive means to

   coerce Plaintiff into the paying debt.

47. In light of the facts articulated herein, Defendant attempted to collect a debt by utilizing

   false and misleading representations as to the character and legal status of the alleged debt.

48. In light of the facts articulated herein, Defendant attempted to collect a debt and obtain

   information about the Plaintiff by communicating false representations or utilizing

   deceptive means.

49. In light of the facts articulated herein, Defendants engaged in collection activity, by

   employing unfair and unconscionable means to collect a debt.

50. In light of the facts articulated herein, Defendants attempted to collect a debt not authorized

   or permitted by law.

51. Defendant’s activity on these occasions were a communication in violation of numerous

   and multiple provisions of the FDCPA, including but not limited to 15 U.S.C. § 1692d,

   1692e, 1692e(2), 1692e(10), 1692f and 1692f(1), amongst others.
       Case 1:20-cv-07301-AT Document 1 Filed 09/08/20 Page 7 of 20




52. Plaintiff commenced this action within one year of the unlawful actions and/or within one

   year of reasonably knowing of the unlawful actions of Defendants.

53. That as per 15 U.S.C. § 1692 et seq. and as a result of the above violations, Defendant is

   liable to the Plaintiff for actual damages pursuant to 15 U.S.C. § 1692k(a)(1); and statutory

   damages in an amount up to $1,000.00 pursuant to 15 U.S.C. § 1692k(a)(2)(A); and,

   reasonable attorney’s fees and costs pursuant to 15 U.S.C. § 1692k(a)(3), from each and

   every Defendant herein.



                         PRACTICES OF THE DEFENDANT

54. It is or was the policy and practice of Defendant to collect or attempt to collect debts by

   utilizing various deceptive means, i.e, civil litigation.

55. It is or was the policy and practice of Defendant to collect or attempt to collect debts not

   authorized by any agreements.

56. Said practices and policies of Defendant are deceptive representations, which contradicts

   consumers’ rights.

57. That the Defendant intentionally and knowingly and/or carelessly and recklessly

   commence legal actions against consumers it has no intention of following through with,

   for the sole purpose of harassing consumers and coercing payment and collecting debts

   which they know or should know that the consumers do not owe.

58. Defendant’s conduct violates 15 U.S.C. § 1692 et seq., including but not limited to

   subsections (d), (e) and (f) in the representations made by the Defendant are abusive, false,

   confusing, misleading, deceptive, unfair and fail to advise the consumer of his/her legal

   rights as required by law.
      Case 1:20-cv-07301-AT Document 1 Filed 09/08/20 Page 8 of 20




59. That as per 15 U.S.C. § 1692 et seq. and as a result of the above violations, Defendant is

   liable to the Plaintiff for actual damages pursuant to 15 U.S.C. § 1692k(a)(1); and statutory

   damages in an amount up to $1,000.00 pursuant to 15 U.S.C. § 1692k(a)(2)(A); and,

   reasonable attorney’s fees and costs pursuant to 15 U.S.C. § 1692k(a)(3), from each and

   every Defendant herein.

60. Defendant’s conduct violates GBL § 349(a) in the representations made by the Defendant

   are abusive, false, confusing, misleading, deceptive, unfair and fail to advise the consumer

   of his/her legal rights as required by law.

61. As per NY GBL § 349(a) and as a result of the above violations, Defendant is liable to

   the Plaintiff for actual damages, costs, and reasonable attorneys’ fees pursuant to NY

   GBL 349(h) from each and every Defendant herein.

62. Plaintiff was damaged by the Defendant’s conduct insomuch as experiencing worries and

   concerns and significant emotional harm as a result of Defendant’s conduct in willfully

   violating the law. The circumstances surrounding the violation make it obvious that a

   reasonable person would suffer significant emotional harm.

                                   ALLEGATIONS OF LAW

63. Defendant violated the FDCPA. Defendant’s violations include, but are not limited to the

   following: d, e, and f.

               i. Defendant violated 15 U.S.C. § 1692d by harassing, oppressing and/or

                  abusing the consumer by employing unfair tactics in attempt to collect a

                  debt;

              ii. Defendant violated 15 U.S.C. § 1692e by utilizing false, deceptive and

                  misleading representation to collect a debt;
       Case 1:20-cv-07301-AT Document 1 Filed 09/08/20 Page 9 of 20




              iii. Defendant violated 15 U.S.C. § 1692e(2) by making false and misleading

                   representations in connection to the character, amount and legal status of an

                   alleged debt;

              iv. Defendant violated 15 U.S.C. § 1692e(10) by utilizing false representations

                   or deceptive means to collect an alleged debt;

               v. Defendant violated 15 U.S.C. § 1692f by utilizing unfair and

                   unconscionable means to collect an alleged debt;

              vi. Defendant violated 15 U.S.C. § 1692f(1) by attempting to collect an amount

                   not permitted by law;

64. To the extent that the Defendant attempted to collect a debt from Plaintiff even though

   Defendant knew or should have known that Plaintiff did not owe the underlying debt,

   Defendant’s actions also violated New York State Statutes prohibiting Deceptive Acts and

   Practices. See New York State Code Article 22-A. § 349.

                                             COUNT I

    Violation of § 1692d of the FDCPA – Any conduct the natural consequence of which
                         is to harass, oppress, or abuse any person


65. Plaintiff adopts and realleges the foregoing as fully stated herein.

66. Section 1692d of the FDCPA prohibits a debt collector from using any conduct which the

   natural consequence of which is to harass, oppress or abuse any person. See, 15 U.S.C. §

   1692d.

67. Defendants’ violation of §1692d of the FDCPA, include, but are not limited to,

   intentionally engaging in collection activity to collect a debt that is not owed by failing to

   halt its continued litigation of the civil action, despite the fact that the civil action was
      Case 1:20-cv-07301-AT Document 1 Filed 09/08/20 Page 10 of 20




   successfully disposed of based on improper service and despite the fact that sufficient and

   indisputable evidence of said improper service was supplied. The consequence of this

   conduct of the Defendant was the harassment and abuse of the Plaintiff.

68. Additionally, Defendant intentionally and negligently continued this legal action in order

   to coerce payment of a debt Defendant knew Plaintiff did not owe, despite having

   irrefutable proof that Plaintiff did not owe the debt.

69. Defendant’s violation of §1692d of the FDCPA render it liable for statutory damages, costs,

   and reasonable attorneys’ fees. See, 15 U.S.C. §1692k.

70. By engaging in conduct with the sole purpose of harassing the Plaintiff into payment of a

   debt Plaintiff did not owe, Defendant caused Plaintiff to suffer actual injury in the form of

   emotional distress, humiliation, anxiety, out-of-pocket expenses.

71. As a direct and proximate result of Defendant’s deceptive acts and practices committed in

   violation of §1692d of the FDCPA, Plaintiff was damaged in that he, among other things,

   suffered stress, anxiety and humiliation as a result of Defendant’s abusive attempts to

   collect a debt.

72. Defendant’s violation of § 1692d of the FDCPA render it liable for actual damages, costs,

   and reasonable attorneys’ fees. See, 15 U.S.C. §1692k(a)(1).

73. Plaintiff requests that Defendant be enjoined from attempting to collect the debt alleged to

   be owed by him because Defendant engaged in behavior which was harassing or abusing

   to Plaintiff or otherwise engaged in acts or practices that were unfair or deceptive towards

   Plaintiff.
      Case 1:20-cv-07301-AT Document 1 Filed 09/08/20 Page 11 of 20




                                             COUNT II

          Violation of § 1692e Of the FDCPA – Any other false, deceptive, or
    misleading representation or means in connection with the debt collection


74. Plaintiff adopts and realleges the foregoing as fully stated herein.

75. Section 1692e of the FDCPA prohibits a debt collector from using any other false,

   deceptive, or misleading representation or means in connection with the debt collection.

   See, 15 U.S.C. § 1692e.

76. Defendants’ violation of §1692e of the FDCPA, include, but are not limited to,

   intentionally engaging in collection activity to collect a debt that is not owed by failing to

   halt its continued litigation of the civil action, despite the fact that the civil action was

   successfully disposed of based on improper service and despite the fact that sufficient and

   indisputable evidence of said improper service was supplied. Defendant knew that Plaintiff

   did not owe the debt, but still engaged in activity that was tantamount to false and deceptive

   representations and false and deceptive means to collect the alleged debt.

77. A representation is “deceptive” under section 1692e if it is “open to more than one

   reasonable interpretation, at least one of which is inaccurate.” Easterling v. Collecto, Inc.,

   692 F.3d 229, 233 (2d Cir. 2012).

78. There are multiple judicious interpretations of Defendant’s violation of §1692e in this case

   at bar. Defendant’s communications can be construed as the debt being an authentic debt

   owed by the Plaintiff and Defendant having the legal right to collect it.

79. Defendant’s violation of §1692e of the FDCPA render it liable for statutory damages, costs,

   and reasonable attorneys’ fees. See, 15 U.S.C. §1692k.
      Case 1:20-cv-07301-AT Document 1 Filed 09/08/20 Page 12 of 20




80. By engaging in false and deceptive means and utilizing false and deceptive representations

   in order to coerce payment of a debt Plaintiff did not owe, Defendant caused Plaintiff to

   suffer actual injury in the form of emotional distress, humiliation, anxiety, out-of-pocket

   expenses.

81. As a direct and proximate result of Defendant’s deceptive acts and practices committed in

   violation of §1692e of the FDCPA, Plaintiff was damaged in that he, among other things,

   suffered stress, anxiety and humiliation as a result of Defendant’s abusive attempts to

   collect a debt.

82. Defendant’s violation of § 1692e of the FDCPA render it liable for actual damages, costs,

   and reasonable attorneys’ fees. See, 15 U.S.C. §1692k(a)(1).

83. Plaintiff requests that Defendant be enjoined from attempting to collect the debt alleged to

   be owed by him because Defendant engaged in behavior which was harassing or abusing

   to Plaintiff or otherwise engaged in acts or practices that were unfair or deceptive towards

   Plaintiff.

                                   COUNT III

      Violation of § 1692e(2) Of the FDCPA – False or misleading representations in
      communications regarding character, amount or legal status of the alleged debt


84. Plaintiff adopts and realleges the foregoing as fully stated herein.

85. Section 1692e(2) of the FDCPA prohibits a debt collector from misrepresenting the

   character, amount or legal status of an alleged debt to attempt to collect any amount not

   authorized by the agreement creating the debt or permitted by law. See, 15 U.S.C. §

   1692e(2).
      Case 1:20-cv-07301-AT Document 1 Filed 09/08/20 Page 13 of 20




86. Defendant’s violations of § 1692e(2) of the FDCPA, include, but are not limited to, seeking

   to collect a debt from the Plaintiff by using false representations regarding the legal status

   of the debt. Defendant purposefully misrepresented and mischaracterized the amount and

   legality of the alleged debt throughout its collection attempts. Despite the fact that the civil

   action was successfully disposed of based on improper service and despite the fact that

   sufficient and indisputable evidence of said improper service was supplied, Defendant

   intentionally and negligently represented the alleged debt was a viable account that was to

   be collected by Defendant and paid. Defendant knew or should have known that collecting

   this debt was not permitted by law. Defendant’s actions were false representations of the

   character, amount and legal status of the alleged debt.

87. Collecting a debt which is not owing falls under misrepresenting the “character, amount,

   or legal status” of the debt. See Finnegan v. University of Rochester Medical Center, 21

   F.Supp.2d 223 (W.D.N.Y. 1998).

88. Defendant’s violations of § 1692e(2) of the FDCPA render it liable for statutory damages,

   costs, and reasonable attorneys’ fees. See, 15 U.S.C. § 1692k.

89. By seeking to collect a debt from Plaintiff not authorized by law, thus representing to

   Plaintiff that the alleged debt was a viable account which could be paid and collected,

   Defendant caused Plaintiff to suffer actual injury in the form of emotional distress,

   humiliation, anxiety, out-of-pocket expenses.

90. As a direct and proximate result of Defendant’s deceptive acts and practices committed in

   violation of § 1692e(2) of the FDCPA, Plaintiff was damaged in that he, among other

   things, suffered stress, anxiety and humiliation as a result of Defendant’s abusive attempts

   to collect a debt.
      Case 1:20-cv-07301-AT Document 1 Filed 09/08/20 Page 14 of 20




91. Defendant’s violations of § 1692e(2) of the FDCPA render it for actual damages, costs, and

   reasonable attorneys’ fees. See15 U.S.C. § 1692k(a)(1).

92. Plaintiff requests that Defendant be enjoined from attempting to collect the debt alleged to

   be owed by him because Defendant engaged in behavior which was harassing or abusing

   to Plaintiff or otherwise engaged in acts or practices that were unfair or deceptive towards

   Plaintiff.

                                   COUNT IV

      Violation of § 1692e(10) Of the FDCPA – Any false representation or deceptive
              means to collect a debt or obtain information about a consumer

93. Plaintiff adopts and realleges the foregoing as fully stated herein.

94. Section 1692e(10) of the FDCPA prohibits a debt collector from communicating any false

   representation or deceptive means to collect a debt. See, 15 U.S.C. § 1692e(10)

95. Defendant’s violations of §1692e(10) of the FDCPA, include, intentionally engaging in

   collection activity to collect a debt that is not owed by failing to halt its continued litigation

   of the civil action, despite the fact that the civil action was successfully disposed of based

   on improper service and despite the fact that sufficient and indisputable evidence of said

   improper service was supplied. Defendant knew that Plaintiff did not owe the debt, but still

   engaged in activity that was tantamount to false and deceptive means to collect the alleged

   debt.

96. Defendant’s violations of §1692e(10) of the FDCPA render it liable for statutory damages,

   costs, and reasonable attorneys’ fees. See, 15 U.S.C. § 1692k.

97. By engaging in false and deceptive means in order to coerce payment of a debt Plaintiff

   did not owe, Defendant caused Plaintiff to suffer actual injury in the form of emotional

   distress, humiliation, anxiety, out-of-pocket expenses.
       Case 1:20-cv-07301-AT Document 1 Filed 09/08/20 Page 15 of 20




98. As a direct and proximate result of Defendant’s deceptive acts and practices committed in

   violation of § 1692f of the FDCPA, Plaintiff was damaged in that he, among other things,

   suffered stress and anxiety as a result of Defendants’ abusive attempts to collect a debt.

99. Plaintiff requests that Defendant be enjoined from attempting to collect the debt alleged to

   be owed by him, by engaging in behavior which is harassing or abusing Plaintiff or

   otherwise engaging in acts or practices that are unfair or deceptive towards Plaintiff.

                                   COUNT V

        Violation of § 1692f Of the FDCPA – any unfair or unconscionable means to
                         collector attempt to collect the alleged debt


100.        Plaintiff adopts and realleges the foregoing as fully stated herein.

101.        Section 1692f of the FDCPA prohibits a debt collector from using any unfair or

   unconscionable means to collect or attempt to collect the alleged debt. See, 15 U.S.C. §

   1692f.

102.        Defendant’s violations of §1692f of the FDCPA, include, but are not limited to,

   intentionally engaging in collection activity to collect a debt that is not owed by failing to

   halt its continued litigation of the civil action, despite the fact that the civil action was

   successfully disposed of based on improper service and despite the fact that sufficient and

   indisputable evidence of said improper service was supplied. Defendant knew that Plaintiff

   did not owe the debt, but still engaged in their collection activity. Defendant’s actions were

   unfair and unconscionable means to collect the alleged debt.

103.        The least sophisticated consumer standard is used to determine whether a practice

   is unfair or unconscionable. See LeBlanc v. Unifund CCR Partners, 601 F.3d 1185, 1200–

   01 (11th Cir. 2010); cf. Schweizer v. Trans Union Corp., 136 F.3d 233, 237 (2d Cir. 1998).
       Case 1:20-cv-07301-AT Document 1 Filed 09/08/20 Page 16 of 20




104.       Defendant’s violations of §1692f of the FDCPA render it liable for statutory

   damages, costs, and reasonable attorneys’ fees. See, 15 U.S.C. §1692k.

105.       By engaging in conduct with that were unfair and unconscionable in order to coerce

   the Plaintiff to pay a debt she did not owe, Defendant caused Plaintiff to suffer actual injury

   in the form of emotional distress, humiliation, anxiety, out-of-pocket expenses.

106.       As a direct and proximate result of Defendant’s deceptive acts and practices

   committed in violation of § 1692f of the FDCPA, Plaintiff was damaged in that he, among

   other things, suffered stress, anxiety and humiliation as a result of Defendant’s abusive

   attempts to collect a debt.

107.       Plaintiff requests that Defendant be enjoined from attempting to collect the debt

   alleged to be owed by him because Defendant engaged in behavior which was harassing or

   abusing to Plaintiff or otherwise engaged in acts or practices that were unfair or deceptive

   towards Plaintiff.

                                            COUNT VI

       Violation of § 1692f(1) Of the FDCPA – Any collection or attempt to collect any
       amount not authorized by the agreement creating the debt or permitted by law


108.       Plaintiff adopts and realleges the foregoing as fully stated herein.

109.       Section 1692f(1) of the FDCPA prohibits a debt collector from using any unfair

   means to attempt to collect any amount not authorized by the agreement creating the debt

   or permitted by law. See, 15 U.S.C. § 1692f(1).

110.       Defendant’s violations of § 1692f(1) of the FDCPA, include, but are not limited

   seeking to collect a debt from the Plaintiff not permitted by law. Defendant purposefully

   misrepresented and mischaracterized the amount and legality of the alleged debt
       Case 1:20-cv-07301-AT Document 1 Filed 09/08/20 Page 17 of 20




   throughout its collection attempts. Despite the fact that the civil action was successfully

   disposed of based on improper service and despite the fact that sufficient and indisputable

   evidence of said improper service was supplied, Defendant intentionally and negligently

   represented the alleged debt was a viable account that was to be collected by Defendant

   and paid. Defendant knew or should have known that collecting this debt was not permitted

   by law.

111.         Defendant’s violations of § 1692f(1) of the FDCPA render it liable for statutory

   damages, costs, and reasonable attorneys’ fees. See, 15 U.S.C. § 1692k.

112.         By seeking to collect a debt from Plaintiff not authorized by a contract or law, thus

   representing to Plaintiff that the alleged debt was a viable account which could be paid and

   collected, Defendant caused Plaintiff to suffer actual injury in the form of emotional

   distress, humiliation, anxiety, out-of-pocket expenses.

113.         As a direct and proximate result of Defendant’s deceptive acts and practices

   committed in violation of § 1692f(1) of the FDCPA, Plaintiff was damaged in that he,

   among other things, suffered stress, anxiety and humiliation as a result of Defendant’s

   abusive attempts to collect a debt.

114.         Defendant’s violations of § 1692f(1) of the FDCPA render it liable for actual

   damages, costs, and reasonable attorneys’ fees. See15 U.S.C. § 1692k(a)(1).

115.         Plaintiff requests that Defendant be enjoined from attempting to collect the debt

   alleged to be owed by him because Defendants engaged in behavior which was harassing

   or abusing to Plaintiff or otherwise engaged in acts or practices that were unfair or

   deceptive towards Plaintiff.
       Case 1:20-cv-07301-AT Document 1 Filed 09/08/20 Page 18 of 20




                                       COUNT VII
                  Violations of the New York General Business Law § 349

116.      Plaintiff adopts and realleges the foregoing as fully stated herein.

117.      Under New York General Business Law §349(a), deceptive acts or practices in the

   conduct of any business conducted in the State of New York are unlawful.

118.      Defendant’s violations of § 349(a) of the NY GBL, include, but are not limited to,

   intentionally engaging in collection activity to collect a debt that is not owed by failing to

   halt its continued litigation of the civil action, despite the fact that the civil action was

   successfully disposed of based on improper service and despite the fact that sufficient and

   indisputable evidence of said improper service was supplied. Defendant knew that Plaintiff

   did not owe the debt, but still engaged in their collection activity that was tantamount to

   false and deceptive representations and false and deceptive means to collect the alleged

   debt. Defendant’s actions were deceptive acts and practices in its course of business.

119.      Defendant’s violations of § 349(a) of the NY GBL, include, but are not limited to,

   seeking to collect a debt from the Plaintiff not permitted by law. Defendant purposefully

   misrepresented and mischaracterized the amount and legality of the alleged debt

   throughout its collection attempts. Despite the fact that the civil action was successfully

   disposed of based on improper service and despite the fact that sufficient and indisputable

   evidence of said improper service was supplied, Defendant intentionally and negligently

   represented the alleged debt was a viable account that was to be collected by Defendant

   and paid. Defendant knew or should have known that collecting this debt was not permitted

   by law. However, Defendant still continued its collection activity, knowing it had no legal

   right to do so. Defendant’s actions are clearly not permitted by law and were false
       Case 1:20-cv-07301-AT Document 1 Filed 09/08/20 Page 19 of 20




   representations of the amount of the character, amount and legal status of the alleged debt.

   Defendant’s actions were deceptive acts and practices in its course of business.

120.       Defendant’s violations of § 349(a) of the NY GBL render it liable for statutory

   damages, costs, and reasonable attorneys’ fees pursuant to NY GBL 349(h).

121.       Defendant’s violations of § 349(a) of the NY GBL has caused Plaintiff to suffer

   actual injury in the form of emotional distress, humiliation, anxiety, out-of-pocket expenses.

122.       As a direct and proximate result of Defendant’s conduct committed in violations of

   § 349(a) of the NY GBL, Plaintiff was damaged in that he, among other things, suffered

   emotional distress, anxiety and humiliation as a result of Defendant’s abusive attempts to

   collect a debt.

123.       Defendant’s violations of § 349(a) of the NY GBL render it liable for actual

   damages, costs, and reasonable attorneys’ fees pursuant to NY GBL 349(h).

124.       Plaintiff requests that Defendant be enjoined from attempting to collect the debt

   alleged to be owed by him because Defendant engaged in behavior which was harassing or

   abusing to Plaintiff or otherwise engaged in acts or practices that were unfair or deceptive

   towards Plaintiff.

                                      PRAYER FOR RELIEF

           Plaintiff, Bernard Lewis prays that this Court:

           a. Declare that Defendants violated the FDCPA;

           b. For an award of actual and treble damages pursuant to 15 U.S.C. § 1692k against

               Defendant and for Plaintiff;
        Case 1:20-cv-07301-AT Document 1 Filed 09/08/20 Page 20 of 20




             c. Enter judgment in favor of Plaintiff and against Defendant, for statutory

                damages, costs, and reasonable attorneys’ fees as provided by § 1692k(a) of the

                FDCPA;

             d. Declare that the Defendant violated the NY GBL;

             e. Enter judgment in favor of Plaintiff and against Defendant, for statutory

                damages, costs, and reasonable attorneys’ fees as provided by § 349(h) of the

                NY GBL.

             f. Enter judgment enjoining the Defendant from collecting or attempting to collect

                any debt alleged to be owed by Plaintiff,

             g. Grant such further relief as deemed just.

                            JURY DEMAND

                Plaintiff, Bernard Lewis demands trial by jury.



Dated: September 4, 2020

                                               Respectfully submitted,




                                               LAW OFFICE OF ABEL L. PIERRE,
                                               ATTORNEY-AT-LAW, P.C.

                                               Attorney I.D.#AP-5508
                                               140 Broadway, 46th Floor
                                               New York, New York 10005
                                               Telephone: (212) 766-3323
                                               Facsimile: (212) 766-3322
                                               abel@apierrelaw.com

                                               Attorney for Plaintiff
